DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February, 2022 has been entered.
 
                                                Response to Amendment
This Office Action is in response to applicant's communication filed 22 December, 2021. 
Claims 1, 2, 5, 8, 11, 12, 15 and 20 have been currently amended. Claims 4, 7 and 14 have been currently canceled. No claims have been newly added. As a result, claims 1-3, 5, 6, 8-13 and 15-22 are now pending in this application.  

                                                      Response to Argument
Applicant’s arguments, see remark, filed 22 December, 2021, with respect to the rejections of claims -3, 5, 6, 8-13 and 15-22 under the prior art rejections have been 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 

SeeMPEP2111 [R-1 ]. Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly tBennett is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)     Applicant’s argument, see pages 10-11 filed on 22 December, 2021, Applicant argued with respect Bell and Bennett do not teach, disclose, or suggest all elements of Applicant's claims 1, 11 and 20 as currently amended. References cited by Examiner do not disclose, at least, "searching code of the html document currently presented to the user for instances of the search term; selecting an instance of the search term, wherein the search term comprises a variable: determining, based on an identifier of the variable, one or more content elements to which the variable is assigned and having a value comprising the search term; determining the content element to which the variable has been assigned as the content element for exposing the hidden content element, when the content elements comprises a user interaction element:. . ..".



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 7, 9-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denise A. Bell et al. (U.S. Patented Application Number US 2016/0283598 A1, hereinafter “Bell”) in view of Gordon Bennett et al. (U.S. Patented Application Number US 2002/0099717 A1, hereinafter “Bennett”), and further in view of Yi Li et al. (U.S. Patented Application Number US 2009/0113475 A1, hereinafter “Li”).
With respect to claim 1, Bell teaches a computer implemented method, comprising: receiving a user-input search term in a search tool for finding instances of the search term in a document currently presented to the user (see Para [0011], a user searches for a term on a web page via a ‘find function (i.e. a search tool)’ to search ‘metadata of a web page in order to find and ‘identify a term(s) (i.e. instances of the search term)’ that may be hidden beneath a collapsed twistie);
identifying an instance of the search term in a hidden content element of the document (see Para [0011], allow a find function to search metadata of a web page in order to find and ‘identify a term(s) (i.e. identifying an instance of the search term)’)’ that may be hidden beneath a collapsed twisty, and Para [0031] teaches ‘the term(s) found (i.e. identifying an instance of the search term)’ ‘in the metadata (i.e. in a hidden content element)’ now exist on the loaded web page);
searching code of the document currently presented to the user for instances of the search term (see Para [0018], ‘metadata included in the web page data may include information about items (i.e. content element) associated with a twisty’ and Para [0024], if the search term(s) is located in the metadata, find function 90 expands a collapsed twistie and highlights the search term(s)).

Though, Bell teaches receiving search term in a document at paragraph [0011], a user searches for a term on a web page via a find function to search ‘metadata of a web page in order to find and identify a term(s)), however, Bell does not teach “a document is an html document”, “the html document encompassed by html body tags”, and “wherein the hidden content element comprises an element that is dynamically generated and the dynamically generated hidden content element is a variable”.
However, Bennett teaches “a document is an html document (see Para [0022], the user's internet browser generates the HTML page for display on the user's display monitor from an HTML document (file) which includes code for different elements of the displayed page)”, “
the html document encompassed by html body tags (see Fig. 9 and [0034], [0036], ‘code (i.e. html body tags)’ that can be used to write the hidden text fields and assign their numeric value, and the HTML content of the report page 1100, including tags and text information)”, and 
once the data entry is complete, the user submits the form to the server 102 (block 706), at which point the text and list-box values from the form are entered into a series of dynamically-created, hidden text fields (i.e. hidden content element)’ in another HTML page), and the dynamically generated hidden content element is a variable (see Para [0032] the user submits the form to the server 102 (block 706), at which point the text and list-box values from the form are entered into a series of dynamically-created, ‘hidden text fields (i.er. hidden content element)’ in another HTML page, and [0034], ‘each hidden field has an incremental numeric value (i.e. hidden content element is a variable)’ appended to its name, and Para [0035] teaches the code routine looks for a location in the HTML document having a name with an appended numeric value that matches the numeric value appended to the name of the hidden text field)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Bell’s method for system for identifying and highlighting terms on a web page with the teachings of Bennett’s document generating system for searching and navigating tools for computing an application. Bell and Bennett are in the same field of invention because all of them teach generating and accessing document information. One would have been motivated to make this modification because it allows user to customize the content and style of the templates used for their document forms to suit their particular need, and enables a user to access their document saved at transcription service database remotely over an internet connection in an easy and efficient manner as taught by Bennett. 

However, teaches “selecting an instance of the search term, wherein the search term comprises a variable (see Para [0042], a viewer selects a searchable item by clicking on it with a mouse or a remote control, or with a finger or stylus if the image is being viewed on a touch sensitive screen); 
determining, based on an identifier of the variable, one or more content elements to which the variable is assigned and having a value comprising the search term (see Li: Para [0042], will first determine which frame and which ‘pixel within that frame (i.e. an identifier of the variable)’ is being clicked on. Then it will identify the region that contains the clicked-on pixel. Finally, this region's corresponding searchable item will be identified as the selected searchable item);
determining the content element to which the variable has been assigned as the content element for exposing the hidden content element, when the content elements comprises a user interaction element (see Para [0042], the Interactive Video Server 130 in FIG. 1 will first determine which frame and which pixel within that frame is being when the ‘viewer moves the cursor of the mouse into a searchable item's region (i.e. a user interaction element)’, the Interactive Video Server will ‘highlight the item and display its search terms in a small window to indicate that the item is searchable); and 
presenting the determined content element to the user, wherein the determined content element is highlighted to prompt user interaction therewith so as to expose the hidden content element (see Para [0042], the Interactive Video Server will highlight the item and display its search terms in a small window to indicate that the item is searchable)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Bell’s method for system for identifying and highlighting terms on a web page with the teachings of Bennett’s document generating system to include the teachings of Li’s system for embedded search capability for searching and navigating tools for computing an application. Bell, Bennett and Li are in the same field of invention because all of them teach generating and accessing content information. One would have been motivated to make this modification because it enables utilization of the digital image system with built-in search capability that allows viewers to search for information about objects, events or concepts shown or conveyed in a digital image through the search engine in a fast and accurate manner as taught by Li. 

Claims 11 and 20 are substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Bell teaches determining a content element for exposing the hidden content element comprises identifying a currently presented content element (see Para [0025], Find function operates to receive a search term(s) entered by a user via UI and ‘highlights the search term(s) if the term(s) (i.e. exposing the hidden content element)’ is located on a loaded web page).
Claim 12 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, Bell teaches the identified currently presented content element comprises a user interaction element for enabling user interaction therewith to expose the hidden content element (see Para [0023], Find function operates to receive a search term(s) entered by a user via UI and highlights the search term(s) if the term(s) is located on a loaded web page). 
Claim 13 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 5, Bell teaches identifying, based on an identifier of the hidden content element, a function or class in the document code that makes the hidden content element visible (see Para [0024], if the search term(s) is located in the metadata, find function expands a collapsed twistie and highlights the search term(s));
find function 90 simultaneously searches the loaded web page and the metadata of the loaded web page, highlighting search terms on the loaded webpage and search terms hidden beneath a collapsed twistie); and 
determining the calling content element as the content element responsible for exposing the hidden content element, when the calling content element comprises a user interaction element (see Para [0020], user interface (UI) operates on client computing device to visualize content, such as menus and icons, and to allow a user to interact with an application accessible to client computing device). 
Claim 15 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Bell, Bennett and Li combined teach responsive to determining that the calling content element does not comprise a user interaction element, determining that the calling content element is a second hidden content element (see Bell: Para [0029], if find function 90 determines the term(s) exists on the loaded web page, processing proceeds down the "Yes" branch to step 260, and then find function 90 highlights the search term(s) on the loaded web page); and 
determining a content element for exposing the second hidden content (see Li: Para [0042], will first determine which frame and which ‘pixel within that frame (i.e. an identifier of the variable)’ is being clicked on. Then it will identify the region that contains the clicked-on pixel. Finally, this region's corresponding searchable item will be identified as the selected searchable item).
Claim 16 is substantially similar to claim 6, and therefore likewise rejected.

Regarding claim 9, Bell, Bennett and Li combined teach determining that the content element to which the variable has been assigned is a second hidden content element (see Bell: Para [0029], if find function 90 determines the term(s) exists on the loaded web page, processing proceeds down the "Yes" branch to step 260, and then find function 90 highlights the search term(s) on the loaded web page, and if ‘an item (i.e. second hidden content)’ exists on a web page but a user has to scroll down to view it, the item is still exists on the loaded web page); and 
determining a content element for exposing the second hidden content element (see Li: Para [0042], will first determine which frame and which ‘pixel within that frame (i.e. an identifier of the variable)’ is being clicked on. Then it will identify the region that contains the clicked-on pixel. Finally, this region's corresponding searchable item will be identified as the selected searchable item).

Claim 19 is substantially similar to claim 9, and therefore likewise rejected.
Regarding claim 10, Bell, Bennett and Li combined teach determining a content element for exposing the hidden content element comprises generating a content element, wherein the generated content element comprises a user interface element configured to prompt user interaction therewith so as to expose the hidden content when the ‘viewer moves the cursor of the mouse into a searchable item's region (i.e. a user interaction element)’, the Interactive Video Server will ‘highlight the item and display its search terms in a small window to indicate that the item is searchable).
Regarding claim 17, Bell, Bennett and Li combined teach searching code of the document currently presented to the user for instances of the search term (see Bell: Para [0024], if the search term(s) is located in the metadata, find function 90 expands a collapsed twistie and highlights the search term(s));
selecting an instance of the search term, wherein the search term comprises a variable (see Li: [0042], a viewer selects a searchable item by clicking on it with a mouse or a remote control, or with a finger or stylus if the image is being viewed on a touch sensitive screen); 
determining, based on an identifier of the variable, a content element to which the variable is assigned and having a value comprising the search term (see Li: Para [0042], will first determine which frame and which ‘pixel within that frame (i.e. an identifier of the variable)’ is being clicked on. Then it will identify the region that contains the clicked-on pixel. Finally, this region's corresponding searchable item will be identified as the selected searchable item); and
first determine which frame and which pixel within that frame is being clicked on. Then it will retrieve the corresponding frame from the object mask image database and identify the region that contains the pixel being click on. Finally, this region's corresponding searchable item will be identified as the selected searchable item, when the ‘viewer moves the cursor of the mouse into a searchable item's region (i.e. a user interaction element)’, the Interactive Video Server will ‘highlight the item and display its search terms in a small window ’ to indicate that the item is searchable).
Regarding claim 21, Bell teaches wherein the determined content element is presented to the user via a user interface (see Para [0018] and [0020], a twistie can expand to display all items in a categorized list or other element and can collapse to hide all items associated with a categorized list or other element). 
Regarding claim 22, Bell teaches wherein the user interaction is a mouse click, keystroke, hover, or touchscreen gesture (see Para [0042], I/O interface(s) 412 allows for input and output of data with otherdevices that may be connected to server 30 or client computing device 40.  For example, I/O interface 412 may provide a connection to external devices 418 such as a keyboard, keypad, a touch screen, and/or some other suitable input device).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denise A. Bell et al. (U.S. Patented Application Number US 2016/0283598 A1, .

Regarding claim 8, Bell and Bennett teach the method of claim 7 above, however, Bell and Bennett do not explicitly teach “identifying, based on the identifier of the variable, one or more sections of code comprising the variable; identifying an instance of the one or more sections of code in which the variable has been assigned to an element for presentation; and determining whether the identified instance of the one or more sections of code currently assigns a value to the element for presentation that matches the search term, wherein the element for presentation is determined as the content element, when the identified instance of the one or more sections of code currently assigns a value to the element that matches the search term”.
However, Stilling teaches “identifying, based on the identifier of the variable, one or more sections of code comprising the variable (see Para [0090], receive client request for a tag, the augmented web page contains ‘client code (which may be integrated with the web browser) (i.e. one or more sections of code)’ that monitors user interactions with augmented keywords, if the user moves a pointer (e.g., a pointer  controlled by a mouse, navigation button, or touchpad) over (a mouse-over) an  augmented keyword (the activated keyword), the client code  generates ‘an intelligent tag (i.e. variable)’ request and the request may contain information that uniquely identifies the activated keyword (e.g., an association ID)); 
identifying an instance of the one or more sections of code in which the variable has been assigned to an element for presentation (see Para [0177], the agent may have 
‘hyperlink or link the keyword (i.e. an instance)’ to a set of code or executable instructions to display the tooltip); and 
determining whether the identified instance of the one or more sections of code currently assigns a value to the element for presentation that matches the search term, wherein the element for presentation is determined as the content element (see Para [0106]-[0107], JavaScript code (client code) that captures user interactions with the augmented keyword and displays it to a user), when the identified instance of the one or more sections of code currently assigns a value to the element that matches the search term (see Para [0230]-[0231], the visibility detector may identify in the web page nodes corresponding to or matching a predetermined set or list of nodes for which hidden or invisible content may be found, wherein nodes in the list may be identified by any combination of tag, DOM id or CSS class name, and nodes in the list may be identified by any name or search term, Nodes in the list may be identified by titles or names of pages)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Bell’s method for system for identifying and highlighting terms on a web page with the teachings of Bennett’s document generating system for searching and navigating tools for computing an applications with the teachings of Li’s system for embedded search capability to include 

Claim 18 is substantially similar to claim 8, and therefore likewise rejected.


                                                    Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charlton; Erik et al. discloses US 8686944 B1 software for input devices with application-specific scrolling and highlighted text searching.
Lisa; Steven G. et al. discloses US 8725729 B2 system, methods and applications for embedded internet searching and result display.
                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/           Examiner, Art Unit 2162                                                                                                                                                                                                        03/11/2022
/Hares Jami/           Primary Examiner, Art Unit 2162